DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/27/2020, 06/11/2021, and 06/11/2021.  An initialed copy is attached to this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Jung (US 2016/0139366 A1) discloses “An optical imaging lens group, comprising: a first lens (210, Figure 6), a second lens (220, Figure 6), a third lens (230, Figure 6), a fourth lens (240, Figure 6), a fifth lens (250, Figure 6) and a sixth lens (260, Figure 6), which are sequentially arranged from an object side to an image side of the optical imaging lens group along an optical axis (see how 210-260 are arranged in Figure 6), wherein, the first lens (210, Figure 6) has a refractive power (¶[116]), an object-side surface of the first lens (210, Figure 6) is a concave surface (¶[116]), and an image-side surface of the first lens (210, Figure 6) is a convex surface (¶[116]); the second lens (220, Figure 6) has a positive refractive power (¶[116]); the third lens (230, Figure 6) has a negative refractive power (¶[116]); the fourth lens (240, Figure 6) has a refractive power (¶[116]); the fifth lens (250, Figure 6) has a negative refractive power (¶[116]), and the sixth lens (260, Figure 6) has a refractive power (¶[116]);” Jung fails to teach or suggest the aforementioned combination further comprising “wherein 1.5 < f2/R3 < 2, where f2 is an effective focal length of the second lens and R3 is a radius of curvature of an object-side surface of the second lens.”
With respect to claims 2-13, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 14, though Jung (US 2016/0139366 A1) discloses “An optical imaging lens group, comprising: a first lens (210, Figure 6), a second lens (220, Figure 6), a third lens (230, Figure 6), a fourth lens (240, Figure 6), a fifth lens (250, Figure 6) and a sixth lens (260, Figure 6), which are sequentially arranged from an object side to an image side of the optical imaging lens group along an optical axis (see how 210-260 are arranged in Figure 6), wherein, the first lens (210, Figure 6) has a refractive power (¶[116]), an object-side surface of the first lens (210, Figure 6) is a concave surface (¶[116]), and an image-side surface of the first lens (210, Figure 6) is a convex surface (¶[116]); the second lens (220, Figure 6) has a positive refractive power (¶[116]); the third lens (230, Figure 6) has a negative refractive power (¶[116]); the fourth lens (240, Figure 6) has a refractive power (¶[116]); the fifth lens (250, Figure 6) has a negative refractive power (¶[116]), and the sixth lens (260, Figure 6) has a refractive power (¶[116]);” Jung fails to teach or suggest the aforementioned combination further comprising “wherein -1 < f/f45 < 0, where f is a total effective focal length of the optical imaging lens group and f45 is a combined focal length of the fourth lens and the fifth lens.”
With respect to claims 15-20, these claims depend on claim 14 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (US 2016/0139366 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        June 16, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2022